Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

a.	Claims 11-30 in the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA :
	- claims 11, 13-17, and 19-30 are amended
b.	This is a final action on the merits based on Applicant’s claims submitted on 11/30/2021.


Information Disclosure Statement

	The information disclosure statement (IDS) submitted on 09/30/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments

Regarding claims 11 and 23 previously interpreted under AIA  35 U.S.C. § 112(f), claims 11 and 23 have been amended according to the examiner's recommendation and thus 
Regarding claims 11, 13, and 22-25 previously objected for informalities, claims 11, 13, and 22-25 have been amended according to the examiner's recommendation and thus the previous objection has been withdrawn.
Regarding Independent claims 11-13, 15, 22-24, 27, and 28 previously rejected under 35 U.S.C. § 103, Applicant's arguments, see “As noted above, amended independent claim 1 recites, in part, “wherein, for the one or more RACH resources in each BWP, one or more indexes are numbered in the frequency direction based on the number of the one or more RACH resources in the frequency direction” Applicant respectfully asserts that Bienas and LG are silent with respect to the above-referenced limitation of amended independent claim 11.” on page 12, filed on 11/30/2021, with respect to U.S. Patent Application Publication No. 2014/0126460 (Bienas”) in view of non- patent literature document 3GPP TSG RAN WGI Meeting NR#3; R1-1715846 “RACH procedure” LG Electronics; September 18-21, 2017 “LG”), have been fully considered but are moot, over the limitations of “wherein, for the one or more RACH resources in each BWP, one or more indexes are numbered in the frequency direction based on the number of the one or more RACH resources in the frequency direction”. Said limitations are newly added to the amended Claims 11, 22, and 23 and has been addressed in instant office action, as shown in section 35 USC 103 rejection below, with newly identified prior art teaching from newly found reference Agiwal et al. US Pub 2018/0049068 (hereinafter” 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 11-15, 22-24, and 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over Bienas et al. US Pub 2014/0126460 (hereinafter “Bienas”), in view of LG “RACH procedure” NPL (hereinafter “LG”), and further in view of Agiwal et al. US Pub 2018/0049068 (hereinafter” Agiwal”). 
Regarding claim 11 (Currently Amended)
Bienas discloses a terminal (e.g. “UE 202” in Fig. 2A; “terminal 300” in Fig. 3) comprising:
a receiver (“receiver 308” in Fig. 3) that receives, from a base station apparatus (“Base Station 204” in Fig. 2A), Radio Resource Control (RRC) signaling (“A random access procedure may be used in the cellular communication system 100 when the terminal 102 with no cellular connection wants to establish a connection with the cellular network 104 (e.g. with any one of base station 106a, 106b, 106c of the cellular network 104).  For example, a random access procedure may be used when a UE in an idle mode (e.g. in radio resource control (RRC) state RRC_IDLE in an LTE cellular network) wants to switch to a connected mode (e.g. to a "RRC_CONNECTED" state in an LTE cellular network).” [0024]) including, information on one or more frequency positions of one or more RACH resources and information on a number of the one or more RACH resources in a frequency direction (“the RACH occasion may be a position in frequency and/or time at which the UE 202 may send an UL transmission to the base station 204. The position in frequency and/or time of these RACH occasions may be configured by the mobile radio network and broadcasted by the base station 204 to the UE 202 within the system information.” [0035]);
a processor (“controller 306” in Fig. 3) that identifies, based on the RRC signaling, a RACH resource (“In non-contention based random access, a unique RACH resource (e.g. a RACH preamble) may be assigned (namely, dedicated) to a UE, and the UE may be required to send an UL transmission including the unique RACH resource (e.g. the RACH preamble) within a certain time period, for example within a multiple of a TTI (Transmission time Interval) of the cellular network.  Since the RACH resource is dedicated to the UE, contention may not occur.” [0033]) for transmitting a random access preamble (“As shown in FIG. 2A, the UE 202 may randomly choose a preamble at 206 when performing a contention-based random access procedure.” [0035]; Fig. 2A); and
a transmitter (“transmitter 304” in Fig. 3) that transmits the random access preamble to the base station apparatus (“The UE 202 may transmit the preamble to base station 204 in the next available RACH occasion at 208.” [0035]; Fig. 2A).
	Bienas does not specifically teach including, for each Bandwidth Part (BWP), information on one or more frequency positions of one or more Random Access Channel (RACH) resources and information on a number of the one or more RACH resources in a frequency direction.
	In an analogous art, LG discloses including, for each Bandwidth Part (BWP), information on one or more frequency positions of one or more Random Access Channel (RACH) resources and information on a number of the one or more RACH resources in a frequency direction (“The frequency position of RACH resources is signaled in terms of UL initial BWP and the resource allocation information for PRACH transmission within the BWP” Fig. 2, Section 2.1)
LG also discloses wherein, for the one or more RACH resources in each BWP, one or more indexes (i.e. “index of RACH resource”) are numbered in the frequency direction (“The frequency position of RACH resources is signaled in terms of UL initial BWP and the resource allocation information for PRACH transmission within the BWP” Fig. 2, Section 2.1) based on the number of the one or more RACH resources in the frequency direction (“If the information on the RACH slots is clearly provided, RACH resources within each RACH slots are implicitly obtained from the combination of PRACH preamble format and PRACH msg.1 subcarrier spacing. In order to exactly inform the RACH resource location within a slot, network should also provide slot type information, for example, signalling of starting symbol index of RACH resource as shown in the Figure 2. The slot type signalling can be per RACH slot, but due to signalling overheads, it is more preferable to apply over all RACH slots.” 2.1 -Time and frequency position of RACH resources).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Bienas’ principle of the RRC signaling from the BS to the UE including the information on RACH resources for each BWP as modified by LG’s RACH procedure would, when applied to the UE as disclosed by Bienas, enable RACH resources to be efficiently allocated in an NR system. 
In an analogous art, in another embodiment, Agiwal also discloses wherein, for the one or more RACH resources in each BWP (i.e. bandwidth part/sub-band), one or more indexes are numbered in the frequency direction (i.e. the location of frequency resources or bandwidth part/sub-band) based on the number of the one or more RACH resources in the frequency direction (“According to an embodiment of the present disclosure, the UE can report its supported RX channel bandwidth in MSG3.  The frequency resources and/or bandwidth part/sub-band (identified by bandwidth part/sub-band number/index) for MSG4 (re-)transmission can be indicated in NR-PDCCH according to supported RX channel bandwidth of the UE. The location of frequency resources or bandwidth part/sub-band (identified by bandwidth part/sub-band number/index) for monitoring NR-PDCCH for MSG4 corresponding to each supported UE channel bandwidth can be signaled in system information or RAR.  So UE can monitor NR-PDCCH for MSG4 over its supported RX channel bandwidth.  NR-NB transmits NR-PDCCH for MSG4 in the frequency resources or bandwidth part/sub-band corresponding to UEs supported RX channel bandwidth.” [0070-0071]; Fig. 6).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Bienas’ principle of the RRC signaling from the BS to the UE including the information on RACH resources for each BWP, as modified by LG, to include Agiwal’s method for supporting flexible user equipment (UE) bandwidth during a random access procedure, in order to enable RACH resources to be efficiently allocated in an NR system (Agiwal [0010]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Agiwal’s method for supporting flexible user equipment (UE) bandwidth during a random access procedure into Bienas’ principle of the RRC signaling from the BS to the UE since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 12
Bienas, as modified by LG and Agiwal, previously discloses the terminal according to claim 11, 
LG further discloses wherein the information on the one or more frequency positions of the one or more RACH resources indicates a frequency position of a RACH resource that is a reference (“If the information on the RACH slots is clearly provided, RACH resources within each RACH slots are implicitly obtained from the combination of PRACH preamble format and PRACH msg.1 subcarrier spacing. In order to exactly inform the RACH resource location within a slot, network should also provide slot type information, for example, signalling of starting symbol index of RACH resource as shown in the Figure 2. The slot type signalling can be per RACH slot, but due to signalling overheads, it is more preferable to apply over all RACH slots.” Fig. 2, Section 2.1).

Regarding claim 13 (Currently Amended)
Bienas, as modified by LG and Agiwal, previously discloses the terminal according to claim 11, 
LG further discloses wherein the processor calculates a Randorn Access Radio Network Temporary Identifier (RA-RNTI) based on a frequency position of the RACH resource in the BWP, the random access preamble being mapped to the RACH resource (“RA-RNTI in LTE is calculated as, RA-RNTI = 1+T_id+10*F_id, where, T_id is subframe number and F_id is frequency position of RACH resource in TDD system. In NR, RA-RNTI for reception of RAR should be determined. It can be calculated m similar way as LTE and the way of deciding the value of T_id becomes more complex, which can be slot level resolution, symbol group index or symbol number index. In an extreme case, up to 12 of RA-RNTIs are calculated in a slot if T_id resolution is symbol level. With introducing RACH resource group, T_id for RA-RNTI is in terms of RACH resource group size in time, like as a function of slot index and starting symbol index within the slot.
Proposal: RA-RNTI is shared among RACTI resources within RACH resource group, for example,
- RA-RNTT is calculated in a similar manner as in LTE, with some modifications on T_id as
* T_id is unique value among RACII resource group
* T_idcan be a function of slot index and starting symbol index within the slot” Section 2.1), and
wherein the receiver receives a response to the random access preamble based on the RA-RNTI (“If gNB successfully receives the PRACH preamble from a UE, gNB transmits RAR (Random Access Response, message 2). In LTE, UE monitors RAR within the RAR window and tries to search PDCCH masked with RA-RNTI.” Section 2.1).

Regarding claim 14 (Currently Amended)
Bienas, as modified by LG and Agiwal, previously discloses the terminal according to claim 11, 
LG further discloses wherein the processor (as taught by Bienas) calculates a Random Access Radio Network Temporary identifier (RA-RNTI) based on an index in the frequency direction of the RACH resource to which the random access preamble is mapped (“If gNB successfully receives the PRACH preamble from a UE, gNB transmits RAR (Random Access Response, message 2). In LTE, UE monitors RAR within the RAR window and tries to search PDCCH masked with RA-RNTI. RA-RNTI in LTE is calculated as, RA-RNTI = 1+T_id+10*F_id, where, T_id is subframe number and F_id is frequency position of RACH resource in TDD system. In NR, RA-RNTI for reception of RAR should be determined. It can be calculated in similar way as LTE and the way of deciding the value of T_id becomes more complex, which can be slot level resolution, symbol group index or symbol number index. In an extreme case, up to 12 of RA-RNTIs are calculated in a slot if T_id resolution is symbol level. With introducing RACH resource group, T_id for RA-RNTI is in terms of RACH resource group size in time, like as a function of slot index and starting symbol index within the slot.” 2.1 - RA-RNTI), and
wherein the receiver (as taught by Bienas) receives a response to the random access preamble based on the RA-RNTI (“gNB transmits RAR (Random Access Response, message 2). In LTE, UE monitors RAR within the RAR window and tries to search PDCCH masked with RA-RNTI.” 2.1 - RA-RNTI).
	
Regarding claim 15 (Currently Amended)
Bienas, as modified by LG and Agiwal, previously discloses the terminal according to claim 11, 
Bienas further discloses wherein the information indicating the association is included in the RRC signaling (“A random access procedure may be used in the cellular communication system 100 when the terminal 102 with no cellular connection wants to establish a connection with the cellular network 104 (e.g. with any one of base station 106a, 106b, 106c of the cellular network 104).  For example, a random access procedure may be used when a UE in an idle mode (e.g. in radio resource control (RRC) state RRC_IDLE in an LTE cellular network) wants to switch to a connected mode (e.g. to a "RRC_CONNECTED" state in an LTE cellular network).” [0024])
LG further discloses wherein the receiver receives, for each of a plurality of BWPs, information indicating association between a RACH resource and a synchronization signal block (“Having the RACH resource information as described above, associated SS block index per RACH resource should be provided. Easiest way is to signal the associated SS block index per RACH resource… We propose the mapping rules of SS blocks to RACH resources as follows:
Proposal:
- SS blocks are to be mapped to RACH resource group in time domain in a sequential manner
° Actual transmitted SS blocks are mapped to RACH resource group” Section 2.1)
wherein the synchronization signal block detected by the receiver is mapped to the RACH resource located in the frequency direction based on the information indicating the association (“However, in order to reduce over-the-air signalling, SS blocks are proposed to be mapped on the RACH resources with predefined rules.” Section 2.1).

Regarding claim 22 (Currently Amended)
A method by a terminal, the method comprising:
receiving, from a base station apparatus, Radio Resource Control (RRC) signaling including, for each Bandwidth Part (BWP), information on one or more frequency positions of one or more Random Access Channel (RACH) resources and information on a number of the one or more RACH resources in a frequency direction;
identifying, based on the RRC signaling, a RACH resource for transmitting a random access preamble; and
transmitting the random access preamble to the base station apparatus,
wherein, for the one or more RACH resources in each BWP, one or more indexes are numbered in the frequency direction based on the number of the one or more RACH resources in the frequency direction.
The scope and subject matter of method claim 22 is drawn to the method of using the corresponding apparatus claimed in claim 11. Therefore method claim 22 corresponds to apparatus claim 11 and is rejected for the same reasons of obviousness as used in claim 11 rejection above.

Regarding claim 23 (Currently Amended)
Bienas discloses a base station apparatus (“Base Station 204” in Fig. 2A) comprising:
a transmitter (“In FIG. 1, each base station 106a, 106b, and 106c may be configured to transmit a downlink (DL) signal at a particular power to cover a particular geographical area.” [0022]. For one skilled in the art, the “transmit a downlink signal” activity implies the existence of a transmitter.) that transmits Radio Resource Control (RRC) signaling including, for each Bandwidth Part (BWP), information on one or more frequency positions of one or more Random Access Channel (RACH) resources and information on a number of the one or more RACH resources in a frequency direction (as afore-mentioned in claim 11 discussion); and
a receiver that receives (“The base station 406 may receive a connection request 412 from the terminal 404 within a message (e.g. a forwarded request 414) received from the relay device 402.” [0116]. For one skilled in the art, the “receive a connection request” activity implies the existence of a receiver.), from a terminal, a random access preamble that is transmitted in a RACH resource identified by the terminal based on the RRC signaling (as afore-mentioned in claim 11 discussion),
wherein, for the one or more RACH resources in each BWP. one or more indexes are numbered in the frequency direction based on the number of the one or more RACH resources in the frequency direction.
The scope and subject matter of method claim 23 is similar to the scope and subject matter of the method as claimed in claim 22. Therefore method claim 23 corresponds to method claim 22 and is rejected for the same reasons of obviousness as used in claim 22 rejection above.

Regarding claim 24 (Currently Amended)
The terminal according to claim 12, wherein the processor calculates a Random Access Radio Network Temporary Identifier (RA-RNTI) based on a frequency position of the RACH resource in the BWP, the random access preamble
being mapped to the RACH resource, and
wherein the receiver receives a response to the random access preamble based on the RA-RNTI.
The scope and subject matter of apparatus claim 24 is similar to the scope and subject matter of the apparatus as claimed in claim 13. Therefore apparatus claim 24 corresponds to apparatus claim 13 and is rejected for the same reasons of obviousness as used in claim 13 rejection above.

Regarding claim 25 (Currently Amended)
The terminal according to claim 12, 
wherein the processor calculates a Random Access Radio Network Temporary Identifier (RA-RNTI) based on an index in the frequency direction of the RACH resource to which the random access preamble is mapped, and
wherein the receiver receives a response to the random access preamble based on the RA-RNTI.
The scope and subject matter of apparatus claim 25 is similar to the scope and subject matter of the apparatus as claimed in claim 14. Therefore apparatus claim 25 corresponds to apparatus claim 14 and is rejected for the same reasons of obviousness as used in claim 14 rejection above.

Regarding claim 26 (Currently Amended)
The terminal according to claim 13, 
wherein the processor calculates the RA-RNTI based on an index in the frequency direction of the RACH resource to which the random access preamble is mapped, and
wherein the receiver receives a response to the random access preamble based on the RA-RNTI.
The scope and subject matter of apparatus claim 26 is similar to the scope and subject matter of the apparatus as claimed in claim 14. Therefore apparatus claim 26 corresponds to apparatus claim 14 and is rejected for the same reasons of obviousness as used in claim 14 rejection above.

Regarding claim 27 (Currently Amended)
The terminal according to claim 12, wherein the receiver receives, for each of a plurality of BWPs, information indicating association between a RACH resource and a synchronization signal block,
wherein the information indicating the association is included in the RRC signaling, and
wherein the synchronization signal block detected by the receiver is mapped to the RACH resource located in the frequency direction based on the information indicating the association.
The scope and subject matter of apparatus claim 27 is similar to the scope and subject matter of the apparatus as claimed in claim 15. Therefore apparatus claim 27 corresponds to apparatus claim 15 and is rejected for the same reasons of obviousness as used in claim 15 rejection above.

Regarding claim 28 (Currently Amended)
The terminal according to claim 13, wherein the receiver receives, for each of a plurality of BWPs, information indicating association between a RACH resource and a synchronization signal block,
wherein the information indicating the association is included in the RRC signaling, and
wherein the synchronization signal block detected by the receiver is mapped to the RACH resource located in the frequency direction based on the information indicating the association.
The scope and subject matter of apparatus claim 28 is similar to the scope and subject matter of the apparatus as claimed in claim 15. Therefore apparatus claim 28 corresponds to apparatus claim 15 and is rejected for the same reasons of obviousness as used in claim 15 rejection above.

Regarding claim 29 (Currently Amended)
The terminal according to claim 14, wherein the receiver receives, for each of a plurality of BWPs, information indicating association between a RACH resource and a synchronization signal block,
wherein the information indicating the association is included in the RRC signaling, and
wherein the synchronization signal block detected by the receiver is mapped to the RACH resource located in the frequency direction based on the information indicating the association.
The scope and subject matter of apparatus claim 29 is similar to the scope and subject matter of the apparatus as claimed in claim 15. Therefore apparatus claim 29 corresponds to apparatus claim 15 and is rejected for the same reasons of obviousness as used in claim 15 rejection above.

Claims 16-21 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Bienas, in view of LG and Agiwal, and further in view Takeda of et al. US Pub 2020/0252180 (hereinafter “Takeda”). 
Regarding claim 16 (Currently Amended)
Bienas, as modified by LG and Agiwal, previously discloses the terminal according to claim 11, 
Bienas, LG, and Agiwal do not specifically teach wherein the RRC signaling includes information on a frequency position and a bandwidth of each of a plurality of BWP, and wherein the processor identifies a frequency position and a bandwidth of a BWP for transmitting the random access preamble based on the RRC signaling.
In an analogous art, Takeda discloses wherein the RRC signaling ("The user terminal may receive BWP configuration information through higher layer signaling (for example, RRC signaling, broadcast information (master information block (MIB)), system information block (SIB), or the like and/or MAC signaling).” [0116]; [0034]) includes information on a frequency position and a bandwidth of each of a plurality of BWP (“As shown in FIG. 1B, a plurality of BWPs (here, two BWPs #1 and #2) may be configured per carrier for a user terminal.  As shown in FIG. 1B, the plurality of BWPs configured for the user terminal may have different bandwidths.  Moreover, the plurality of BWPs may at least partially overlap each other in frequency band.  For example, in FIG. 1B, BWP #1 is a part of the frequency band of BWP #2.” [0031]; Fig. 1B), and
wherein the processor (as taught by Bienas) identifies a frequency position and a bandwidth of a BWP for transmitting the random access preamble based on the RRC signaling (“For example, in FIG. 8, the user terminal monitors a CORESET configured in an activated DL BWP, in a certain cycle.  The user terminal activates a UL BWP, based on UL grant detected in the CORESET.  The user terminal transmits a PUSCH scheduled in a UL BWP, based on the UL grant.” [0123]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Bienas’ principle of the RRC signaling from the BS to the UE, as modified by LG and Agiwal, to include Takeda’s method for controlling activation/deactivation of one or more BWPs, in order to reduce processing load (Takeda [0008-0009]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Takeda’s method for controlling activation/deactivation of one or more BWPs into Bienas’ principle of the RRC signaling from the BS to the UE since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 17 (Currently Amended)
Bienas, as modified by LG and Agiwal, previously discloses the terminal according to claim 11, 
Bienas, LG, and Agiwal do not specifically teach wherein the receiver receives the RRC signaling corresponding to each of a plurality of BWPs including a first BWP for initial access, and wherein the processor determines a BWP for transmitting the random access preamble from the plurality of BWPs based on the first BWP.
In an analogous art, Takeda discloses wherein the receiver receives the RRC signaling corresponding to each of a plurality of BWPs (“In a first aspect, a user terminal monitors (performs blind decoding on) a CORESET (first control resource region) configured in DL BWP #1 (first frequency band) in a carrier, in a certain cycle, to receive DCI.  The user terminal controls activation or deactivation of DL BWP #2 (second frequency band) in the carrier, based on the DCI.” [0044]) including a first BWP for initial access (e.g. “BWP #1), and
wherein the processor determines a BWP for transmitting the random access preamble from the plurality of BWPs (“As shown in FIG. 3, the BWP-common CORESET is configured in the same frequency band (same one or more PRBs) in DL BWPs #1 and #2.  In contrast, a BWP-specific CORESET may be configured in a different bandwidth (different number of PRBs) and/or a different frequency band (one or more different PRBs) for each BWP.” [0061]) based on the first BWP (i.e. “BWP-common CORESET”).
(Takeda [0008-0009]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Takeda’s method for controlling activation/deactivation of one or more BWPs into Bienas’ principle of the RRC signaling from the BS to the UE since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 18
Bienas, as modified by LG, Agiwal, and Takeda, previously discloses the terminal according to claim 17, 
Takeda further discloses wherein the BWP for transmitting the random access preamble is the first BWP for the initial access (“a user terminal monitors (performs blind decoding on) a CORESET (first control resource region) configured in DL BWP #1 (first frequency band) in a carrier, in a certain cycle, to receive DCI.” [0044]).

Regarding claim 19 (Currently Amended)
Bienas, as modified by LG and Agiwal, previously discloses the terminal according to claim 11, 
Bienas, LG, and Agiwal do not specifically teach wherein the receiver receives the RRC signaling corresponds to each of a plurality of BWPs including a first BWP for initial access, and wherein, by the RRC signaling, one or more BWPs are configured, each having a bandwidth that is the same as that of the first BWP.
Takeda discloses wherein the receiver receives the RRC signaling corresponds to each of a plurality of BWPs (“In a first aspect, a user terminal monitors (performs blind decoding on) a CORESET (first control resource region) configured in DL BWP #1 (first frequency band) in a carrier, in a certain cycle, to receive DCI.  The user terminal controls activation or deactivation of DL BWP #2 (second frequency band) in the carrier, based on the DCI.” [0044]) including a first BWP for initial access (e.g. “BWP #1), and
wherein, by the RRC signaling, one or more BWPs are configured, each having a bandwidth that is the same as that of the first BWP (“As shown in FIG. 3, the BWP-common CORESET is configured in the same frequency band (same one or more PRBs) in DL BWPs #1 and #2.” [0061]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Bienas’ principle of the RRC signaling from the BS to the UE, as modified by LG and Agiwal, to include Takeda’s method for controlling activation/deactivation of one or more BWPs, in order to reduce processing load (Takeda [0008-0009]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Takeda’s method for controlling activation/deactivation of one or more BWPs into Bienas’ principle of the RRC signaling from the BS to the UE since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 20 (Currently Amended)
Bienas, as modified by LG and Agiwal, previously discloses the terminal according to claim 11, 
Bienas, LG, and Agiwal do not specifically teach wherein the receiver receives the RRC signaling corresponding to each of a plurality of BWPs including a first BWP for initial access, 
In an analogous art, Takeda discloses wherein the receiver receives the RRC signaling corresponds to each of a plurality of BWPs (“In a first aspect, a user terminal monitors (performs blind decoding on) a CORESET (first control resource region) configured in DL BWP #1 (first frequency band) in a carrier, in a certain cycle, to receive DCI.  The user terminal controls activation or deactivation of DL BWP #2 (second frequency band) in the carrier, based on the DCI.” [0044]) including a first BWP for initial access (e.g. “BWP #1), and
wherein, by the RRC signaling, one or more BWPs are configured, each having a bandwidth that differs from that of the first BWP (“In contrast, a BWP-specific CORESET may be configured in a different bandwidth (different number of PRBs) and/or a different frequency band (one or more different PRBs) for each BWP.” [0061]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Bienas’ principle of the RRC signaling from the BS to the UE, as modified by LG and Agiwal, to include Takeda’s method for controlling activation/deactivation of one or more BWPs, in order to reduce processing load (Takeda [0008-0009]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Takeda’s method for controlling activation/deactivation of one or more BWPs into Bienas’ principle of the RRC signaling from the BS to the UE since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 21 (Currently Amended)
Bienas, as modified by LG and Agiwal, previously discloses the terminal according to claim 11, 

In an analogous art, Takeda discloses wherein the receiver receives the RRC signaling corresponds to each of a plurality of BWPs (“In a first aspect, a user terminal monitors (performs blind decoding on) a CORESET (first control resource region) configured in DL BWP #1 (first frequency band) in a carrier, in a certain cycle, to receive DCI.  The user terminal controls activation or deactivation of DL BWP #2 (second frequency band) in the carrier, based on the DCI.” [0044]) including a first BWP for initial access (e.g. “BWP #1), and
wherein, by the RRC signaling, one or more BWPs are configured, each having a bandwidth including the first BWP (“As shown in FIG. 1B, a plurality of BWPs (here, two BWPs #1 and #2) may be configured per carrier for a user terminal.  As shown in FIG. 1B, the plurality of BWPs configured for the user terminal may have different bandwidths.  Moreover, the plurality of BWPs may at least partially overlap each other in frequency band.  For example, in FIG. 1B, BWP #1 is a part of the frequency band of BWP #2.” [0031]; Fig. 1B).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Bienas’ principle of the RRC signaling from the BS to the UE, as modified by LG and Agiwal, to include Takeda’s method for controlling activation/deactivation of one or more BWPs, in order to reduce processing load (Takeda [0008-0009]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Takeda’s method for controlling activation/deactivation of one or more BWPs into Bienas’ principle of the RRC signaling from the BS to the UE since the claimed invention is merely a combination of old elements, and in the combination each element merely would have 

Regarding claim 30 (Currently Amended)
The terminal according to claim 12, wherein the RRC signaling includes information on a frequency position and a bandwidth of each of a plurality of BWP, and
wherein the processor identifies a frequency position and a bandwidth of a BWP for transmitting the random access preamble based on the RRC signaling.
The scope and subject matter of apparatus claim 30 is similar to the scope and subject matter of the apparatus as claimed in claim 16. Therefore apparatus claim 30 corresponds to apparatus claim 16 and is rejected for the same reasons of obviousness as used in claim 16 rejection above.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG M NGUYEN/Patent Examiner, Art Unit 2411                                                                                                                                                                                                        
/GARY MUI/Primary Examiner, Art Unit 2464